Citation Nr: 0833355	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, including as secondary to hepatitis C.

3.  Entitlement to service connection for a low back 
disorder, including spina bifida occulta.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 until 
September 1973.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006.  The claim for 
service connection for hepatitis C was reopened and remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida for additional development, 
as were the claims for service connection for cirrhosis of 
the liver, including as secondary to hepatitis C, and a low 
back disorder.  Prior to the Remand, this matter was before 
the BVA on appeal from a January 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a Board hearing held before a 
Veterans Law Judge at the local VA office in February 2006.  
In August 2008, the Board informed him that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board and advised him that he was entitled to another 
hearing.  In a signed statement, dated in September 2008, the 
veteran responded that he wanted a new hearing at his RO.  
Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file. If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
